PER CURIAM:
*63This claim was submitted for a decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
The claimant seeks payment of $1,378.00 for damages to an office trailer leased to the respondent. The invoice for the repairs was not processed for payment in the proper fiscal year; therefore, the claimant has not been paid. In its Answer, the respondent admits the validity and amount of the claim, and states that there were sufficient funds expired in the appropriate fiscal year with which the invoice could have been paid. Subsequently, the Court contacted the claimant and determined that the claimed amount included a sales tax of $78.00. Therefore, the proper amount of claim should be $1,300.00.
In view of the foregoing, the Court makes an award in the amount of $1,300.00.
Award of $1,300.00.